FILED
                            STATE OF WEST VIRGINIA                                   July 8, 2019
                          SUPREME COURT OF APPEALS                                EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA


WEST VIRGINIA CONTINUING LEGAL EDUCATION COMMISSION,
Petitioner

vs.)   No. 19-0183

MICHAEL ANTHONY AUBELE, NATHAN CHRISTOPHER CHAPMAN,
SHANAZ CHOWDHURY, JAMIE LYNN CROFTS, JEFFERY A. DAVIS,
AARON M. DORFZAUN, DAVID PETER DUCATMAN,
JOHN MARSHALL MCATEER ENOS, BARBARA L. FREEDY,
MCGINNIS E. HATFIELD JR., JACK L. HICKOK,
T. DAVID HIGGINS JR., RICHARD JOSEPH KABBERT,
JOHN A. KINCAID JR., DAVID MORGAN LAIGN II,
JAMES CARMICHAEL NACE, SAMUEL WESLEY PETERSON,
JAMES M. PIERSON, CHADRICK RAY PORTER,
JOSEPH ANDREW RAMSER, JULIET W. RUNDLE,
AMANDA HATFIELD SEE, TIMOTHY SHAWN SMITH,
B. LUKE STYER, MICHAEL ALAN TURKALY, GREGORY BLAIR TURPIN,
EMILY JANE WAGNER, and AMANDA MCDONALD WISELEY,
Respondents



                                MEMORANDUM DECISION


        This is a proceeding initiated on March 1, 2019, by the West Virginia Mandatory
Continuing Legal Education Commission (“Commission”) under Chapter VII, §7.4 of the Rules
and Regulations of the West Virginia State Bar, seeking the suspension of the license to practice
law of fifty-nine active members of the West Virginia State Bar who failed to provide proof of
compliance with this Court’s rules concerning mandatory continuing legal education. On March
4, 2019, this court issued a rule to show cause, returnable May 28, 2019, commanding and directing
each respondent to show cause as to why each of the respondent lawyers should not be suspended
from the practice of law for such noncompliance. The rule to show cause order was sent by certified
mail, return receipt requested, to each of the respondents.

       After the rule to show cause, thirty-one respondents were dismissed from the action for
providing satisfactory proof of compliance with mandatory continuing legal education
requirements or for other reasons. Still, twenty-eight respondents remain: Michael Anthony
Aubele, Nathan Christopher Chapman, Shanaz Chowdhury, Jamie Lynn Crofts, Jeffrey A. Davis,
Aaron M. Dorfzaun, David Peter Ducatman, John Marshall McAteer Enos, Barbara L. Freedy,

                                                1
McGinnis E. Hatfield Jr., Jack L. Hickok, T. David Higgins Jr., Richard Joseph Kabbert, John A.
Kincaid Jr., David Morgan Laign II, James Carmichael Nace, Samuel Wesley Peterson, James M.
Pierson, Chadrick Ray Porter, Joseph Andrew Ramser, Juliet W. Rundle, Amanda Hatfield See,
Timothy Shawn Smith, B. Luke Styer, Michael Alan Turkaly, Gregory Blair Turpin, Emily Jane
Wagner, and Amanda McDonald Wiseley.

        Under Chapter VII of the Rules and Regulations of the West Virginia State Bar, all active
members of The West Virginia State Bar were required to complete twenty-four credit hours of
approved continuing legal education, with at least three of those credit hours in the topical areas
of legal ethics, office management, substance abuse and/or elimination of bias in the legal
profession, between July 1, 2016, and June 30, 2018. Active members of the West Virginia State
Bar admitted between July 1, 2016, and June 30, 2017, were required to complete twelve approved
credit hours, with at least three of those credit areas in the topical areas of legal ethics, office
management, substance abuse and/or elimination of bias in the legal profession prior to June 30,
2018. All attorneys are required to report the completion of such requirements on or before July
31, 2018. Members were encouraged to report credits online through the state bar membership
portal.

        In accordance with Chapter VII, §7.1 of the Rules and Regulations of the West Virginia
State Bar, on July 17, 2018, the Commission notified respondents by e-mail that they were not in
compliance with the reporting of minimum continuing legal education requirements, and further
specified the manner in which each respondent had failed to comply. For members without an e-
mail on file, a transcript showing their credits, reporting period information, and requirements were
mailed to the address on file.

        Finally, as required by Chapter VII, §7.2 of the Rules and Regulations of the West Virginia
State Bar, the Commission served a second notice upon respondents on January 18, 2019, by
certified mail, to the most recent address maintained in the records of the West Virginia State Bar.
The second notice again advised each respondent of their noncompliance with the rules governing
mandatory continuing legal education. The second notice specifically advised each respondent that
the Commission would, after a thirty-day notice period, notify this Court of each respondent’s
noncompliance and request that this Court suspend each respondent’s license to practice law until
such time as each respondent could demonstrate compliance with the mandatory continuing legal
education requirements for the 2016 to 2018 reporting period.

      Although each respondent had a thirty-day period after issuance of the second notice to
demand a hearing before the Commission, no respondent did so. On March 1, 2019, the
Commission instituted this action.

        Upon review of the attachments to the petition, this Court finds that the Commission has
complied with all relevant procedural requirements of Chapter VII, §7.4 of the Rules and
Regulations of the West Virginia State Bar. This Court further finds that the remaining twenty-
eight respondents have failed to provide proof of compliance with the applicable mandatory
continuing legal education requirements despite having received numerous notices from the


                                                 2
Commission and this Court, and despite having ample opportunity to comply with the
requirements.

        Accordingly, it is hereby ADJUDGED, ORDERED, and DECREED that the license to
practice law in the State of West Virginia of each of the following respondents namely — Michael
Anthony Aubele, Nathan Christopher Chapman, Shanaz Chowdhury, Jamie Lynn Crofts, Jeffrey
A. Davis, Aaron M. Dorfzaun, David Peter Ducatman, John Marshall McAteer Enos, Barbara L.
Freedy, McGinnis E. Hatfield Jr., Jack L. Hickok, T. David Higgins Jr., Richard Joseph Kabbert,
John A. Kincaid Jr., David Morgan Laign II, James Carmichael Nace, Samuel Wesley Peterson,
James M. Pierson, Chadrick Ray Porter, Joseph Andrew Ramser, Juliet W. Rundle, Amanda
Hatfield See, Timothy Shawn Smith, B. Luke Styer, Michael Alan Turkaly, Gregory Blair Turpin,
Emily Jane Wagner, and Amanda McDonald Wiseley — be, and hereby are, suspended, effective
immediately, until such time as respondents shall have complied with the following: (1) the
mandatory continuing legal education and reporting requirements set forth in Chapter VII of the
Rules and Regulations of the West Virginia State Bar; and (2) the financial penalties or other
requirements imposed by the Commission through its Regulations. Upon completion of these
requirements to the satisfaction of the Commission, each respondent’s license shall be
automatically reinstated unless the lawyer is under suspension for another reason or reasons.

        It is finally ADJUDGED, ORDERED, and DECREED that the Clerk of Court give notice
of this MEMORANDUM DECISION to each of the remaining twenty-eight respondents by first-
class mail to the most recent address of each of the respondents maintained on the records of the
West Virginia State Bar, and as set forth in the petition filed with this Court on March 1, 2019.
The Clerk is further directed to issue the mandate in this action forthwith.



                                                                       Law Licenses Suspended.

ISSUED: July 8, 2019

CONCURRED IN BY:
Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                               3